OPINION — AG — ** INCORPORATED CITY — SINKING FUND — BONDS ** INTEREST OR DIVIDENDS ACCRUING TO THE BENEFIT OF AN INCORPORATED CITY, TOWN OR MUNICIPALITY, BY VIRTUE OF INVESTMENTS MADE PURSUANT TO THE PROVISIONS OF 62 O.S. 562 [62-562], MAY BE CREDITED TO THE GENERAL FUND OF THE INVESTING CITY, TOWN OR MUNICIPALITY IN THE FISCAL YEAR IN WHICH SUCH DIVIDENDS OR INTEREST ACCRUE, OR IN ANY FOLLOWING FISCAL YEAR. (SINKING FUND, TRANSFER OF FUNDS, PUBLIC FINANCE, BONDS, PURCHASE OF BONDS, LIMITATIONS) CITE: 62 O.S. 562 [62-562] (NEAL LEADER)